As filed with the Securities and Exchange Commission on January 28, 2008 Registration Number: 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHINA JIANYE FUEL, INC. (Exact name of Registrant as specified in Charter) Delaware20-8296010 (State of Incorporation)(I.R.S. Employer I.D. Number) 100 Wall Street – 15thFloor, New York, NY 10005 (Address of Principal Executive Offices) 2008 EQUITY INCENTIVE PLAN (Full Title of Plan) Peter Zhou American Union Securities, Inc. 100 Wall Street, 15th Floor New York, NY 10005 212-232-0120 (Name, Address and Telephone Number of Agent for Service) Copy to: ROBERT BRANTL, ESQ. 52 Mulligan Lane Irvington, NY 10533 (914) 683-3026 CALCULATION OF REGISTRATION FEE Title of Proposed Maximum Proposed Maximum Securities Amount to Offering Aggregate Amount of to be registered be Registered(1) Price per Share (2) Offering Price (2) Registration Fee Common stock, 500,000 shares $1.25 $625,000 $24.57 $.001 par value (1) This Registration Statement also covers an indeterminable number of additional shares that may be issued as a result of an adjustment in the shares in the event of a stock split, stock dividend or similar capital adjustment, as required by the Plan. (2) The price stated is estimated solely for purposes of calculation of the registration fee and is the product resulting from multiplying 500,000 shares by $1.25.The price was determined by reference to the last trade price posted on the OTC Bulletin Board as of January 25, 2008. PART II INFORMATION REQUIRED IN THE REGISTRATIONSTATEMENT Item 3. Incorporation of Documents by Reference. China Jianye Fuel, Inc. is incorporating by reference the following documents previously filed with the Securities and Exchange Commission: (a) China Jianye Fuel’s Registration Statement on Form 10-SB filed on March 12, 2007; (b) China Jianye Fuel’s Quarterly Report on Form 10-QSB for the quarter ended March 31, 2007; (c) China Jianye Fuel’s Quarterly Report on Form 10-QSB for the quarter ended June 30, 2007; (d) China Jianye Fuel’s Quarterly Report on Form 10-QSB for the quarter ended September 30, 2007 (e) China Jianye Fuel’s Current Report on Form 8-K dated October 15, 2007 and filed on October 19, 2007; and (f) China Jianye Fuel’s Current Report on Form 8-K dated November 13, 2007 and filed on November 13, 2007; (g) China Jianye Fuel’s Current Report on Form 8-K dated January 17, 2008 and filed on January 18, 2008; (h) the description of China Jianye Fuel’s Common Stock contained in Item 8 of its Registration Statement on Form 10-SB (No. 000-52496) that was filed on March 12, 2007. China Jianye Fuel is also incorporating by reference all documents hereafter filed by China Jianye Fuel pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934, prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold. Item 4. Description of Securities. Not Applicable. Item 5.Interests of Named Experts and Counsel. Robert Brantl, Esq., counsel to China Jianye Fuel, has passed upon the validity of the shares registered pursuant to this Registration Statement.Mr. Brantl holds no interest in the securities of China Jianye Fuel (China) Holdings, Inc. Item 6.
